DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/4/20 and has been entered and made of record. Currently, claims 1, 5, and 9 are pending.

Response to Arguments

Applicant’s arguments, see 8-12 of the remarks, filed 12/4/20, with respect to the rejection(s) of claim(s) 1, 5, and 9 under 35 USC 130(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki (JP 2013-105237), cited in the IDS dated 12/16/18, reference will be made to the English translation furnished by the applicant, in view of Saito (US 2013/0202222).
1 and 9, Suzuki discloses a non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing and a data processing apparatus comprising: 
a memory (see Fig. 2 and para 20, memory 16); and 
a processor (see Fig. 2 and para 20, MPU 12) coupled to the memory and configured to execute a process that includes 
receiving an instruction signal originated from a client terminal, the instruction signal including a plurality of first data in a given order, each first data being associated with a user identification information, each of the plurality of first data including data related to a print job, the user identification information being configured to be used to identify the print job associated with a user (see Figs. 1 and 3 and paras 17, 27, 29, 31, and 104, load balance server 110 receives print data from a client 180 and sends requests to process the data to one or a plurality of application servers 150 for print job processing, the load balancing server 110 sends over job identification information and device identification information, both of which are analogous to user identification information), 
in response to the instruction signal, storing the first data included in the instruction signal into a server apparatus in association with the user identification information, the server apparatus being configured to manage one or more of the first data in a given order (see Figs. 1 and 3 and paras 26-34, and 104, load balance server 110 distributes requests made by a user, via client 180, to a plurality of servers 150, the server 150 receives job identification information which identifies a predetermined  job and transmits a print job to an image forming apparatus based on requests and associated job identification information),
in response to the first request signal, issuing a second request to the server apparatus to get the print job from the server apparatus, the second request including user identification information included in the received first request signal, the issuing of the second request being configured to case the server apparatus to transmit the at least any one of the plurality of first 110 sends requests to process data to one or a plurality of application servers 150 for print job processing, the load balancing server 110 sends over job identification information), 
in response to the issuing of the second request, receiving the at least any one of the plurality of first data from the server apparatus (see paras 31-34, start trigger part 154 sends print job data to the image forming apparatus after received in a request), 
in response to the receiving of the at least any one of the plurality of first data, transmitting a command to the image forming apparatus that has transmitted the first request signal, the command being configured to cause the image forming apparatus to output an image based on the at least any one of the plurality of first data (see paras 31-34, start trigger part 154 sends print job data to the image forming apparatus after received in a request and the print job is printed), and 
in response to the transmitting of the command, issuing a third request to the server apparatus when the at least any one of the plurality of first data is a part of the plurality of first data stored in the server apparatus, the third request being configured to cause the server apparatus to transmit next first data from among the plurality of first data associated with the user identification information, the next first data being one of the plurality of first data subsequent to the at least any one of the plurality of first data in the given order (see Figs. 1 and 3 and paras 17, 27, 29, 31-35, 49-52, and 104, load balance server 110 sends requests to process the data in a given order to one or a plurality of application servers 150 for print job processing, multiple jobs are processed by one or more of the servers 150 and then transmitted to an image forming device for printing).
Suzuki does not disclose expressly receiving a first request signal originated from an image forming apparatus, the first request signal being configured to be issued from the image forming apparatus in response to the image forming apparatus physically accepting of a 
Saito discloses receiving a first request signal originated from an image forming apparatus, the first request signal being configured to be issued from the image forming apparatus in response to the image forming apparatus physically accepting of a user manipulation performed by the user to get the print job from the server apparatus, wherein the first request signal includes the user identification information obtained from the user by the image forming apparatus and is a request to get at least any one of the plurality of first data associated with the user identification information included in the first request (see Fig. 5 and paras 46, 66-70, 78-82, and 85-87, a user initiates, via an operation screen of MFP 10, a request to retrieve a file to be printed from a data storage server 42, the request is first transmitted to a relay server 60 and the relay server requests for the file to be printed to be transmitted from the data storage server 42 to the MFP 10).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the ability of an MFP to request a file to be printed from a server, aided by a relay device, as described by Saito, with the system of Suzuki.
The suggestion/motivation for doing so would have been to provide sufficient performance and reliability of job execution.
Therefore, it would have been obvious to combine Saito with Suzuki to obtain the invention as specified in claims 1 and 9.

Claims 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suzuki in view of Saito and Mori (US 2015/0309759).
Regarding claim 5, Suzuki discloses a data processing apparatus comprising: 
16); and 
a processor (see Fig. 2 and para 20, MPU 12) coupled to the memory and configured to execute a process that includes 
receiving an instruction signal originated from a client terminal, the instruction signal including one or more of first data in a given order, each first data being associated with a user identification information, each of the one or more of first data including data related to a print job, the user identification information being configured to be used to identify a user (see Figs. 1 and 3 and paras 17, 27, 29, 31, and 104, load balance server 110 receives print data from a client 180 and sends requests to process the data to one or a plurality of application servers 150 for print job processing, the load balancing server 110 sends over job identification information and device identification information), 
in response to the instruction signal, storing the first data included in the instruction signal into a server apparatus in association with the identification information, the server apparatus being configured to manage one or more of the first data in a given order (see Figs. 1 and 3 and paras 26-34, and 104, load balance server 110 distributes requests made by a user, via client 180, to a plurality of servers 150, the server 150 receives job identification information which identifies a predetermined  job and transmits a print job to an image forming apparatus based on requests and associated job identification information),
in response to the first request, issuing a second request to the server apparatus to get the print job from the server apparatus, the second request including the user identification information included in the received first request signal, the issuing of the second request being configured to case the server apparatus to transmit the at least any one of the one or more of first data associated with the user identification information (see Figs. 1 and 3 and paras 17, 27, 29, 31, and 104, load balance server 110 sends requests to process data to one or a plurality of application servers 150 for print job processing, the load balancing server 110 sends over job identification information), 
154 sends print job data to the image forming apparatus after received in a request), 
in response to the receiving of the at least any one of the plurality first data, transmitting a command to the image forming apparatus that has transmitted the first request signal, the command being configured to cause the image forming apparatus to output an image based on the generated second data (see paras 31-34, start trigger part 154 sends print job data to the image forming apparatus after received in a request and the print job is printed).
Suzuki does not disclose expressly receiving a first request signal originated from an image forming apparatus, the first request signal being configured to be issued from the image forming apparatus in response to the image forming apparatus physically accepting of a user manipulation performed by the user to get the print job from the server apparatus, wherein the first request signal includes the user identification information obtained from the user by the image forming apparatus and is a request to get at least any one of the plurality of first data associated with the user identification information included in the first request and generating second data based on the at least any one of the plurality of first data, the second data being a print job that is dependent on the image forming apparatus associated.
Saito discloses receiving a first request signal originated from an image forming apparatus, the first request signal being configured to be issued from the image forming apparatus in response to the image forming apparatus physically accepting of a user manipulation performed by the user to get the print job from the server apparatus, wherein the first request signal includes the user identification information obtained from the user by the image forming apparatus and is a request to get at least any one of the plurality of first data associated with the user identification information included in the first request (see Fig. 5 and paras 46, 66-70, 78-82, and 85-87, a user initiates, via an operation screen of MFP 10, a request to retrieve a file to be printed from a data storage server 42, the request is first 60 and the relay server requests for the file to be printed to be transmitted from the data storage server 42 to the MFP 10). 
Mori discloses generating second data based on the at least any one of the plurality of first data, the second data being a print job that is dependent on the image forming apparatus associated (see abstract and paras 68, 80, 88, and 92, a terminal apparatus capable of communicating with an image forming apparatus includes an output management unit configured to manage first output data stored in a first output data storage part, the first output data being created based on data to be output, and being independent of the image forming apparatus; a second data creating unit configured to create second output data based on the first output data, the second output data being dependent on the image forming apparatus).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the ability of an MFP to request a file to be printed from a server, aided by a relay device, as described by Saito, and a print job being dependent on the image forming apparatus, as described by Mori, and which is well known in the art, with the system of Suzuki.
The suggestion/motivation for doing so would have been to provide sufficient performance and reliability of job execution.
Therefore, it would have been obvious to combine Saito and Mori with Suzuki to obtain the invention as specified in claim 5.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677